NO. 07-05-0458-CR

                                     IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                               AT AMARILLO

                                                  PANEL B

                                      SEPTEMBER 11, 2006
                                ______________________________

                                   HENRY COLUMBUS BEAN, JR.,

                                                                             Appellant

                                                       v.

                                        THE STATE OF TEXAS,

                                                            Appellee
                              _________________________________

                  FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                         NO. 5166; HON. KELLY G. MOORE, PRESIDING
                              _______________________________

                                      Memorandum Opinion
                                _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Henry Columbus Bean, Jr. appeals his conviction for possessing a controlled

substance (cocaine) in an amount of less than one gram. He was convicted by a jury and

sentenced to an enhanced punishment of twenty years confinement and a fine of $10,000.

       Appellant’s appointed counsel filed a motion to withdraw, together with an Anders1

brief in which he certified that, after diligently searching the record, he concluded that the

appeal was without merit. Along with his brief, appellate counsel attached a copy of a letter


       1
           Anders v. California, 386 U .S. 738, 744-45, 87 S.C t. 1396, 18 L. Ed. 2d 493 (19 67).
sent to appellant informing him of counsel’s belief that there was no reversible error and

of appellant’s right to file a response or pro se brief. By letter dated July 24, 2006, this

court also notified appellant of his right to tender his own brief or response and set August

23, 2006, as the deadline to do so. To date, no response has been filed.

       In compliance with the principles enunciated in Anders, appellate counsel reviewed

the various stages of the trial and discussed several potential areas for appeal. However,

he adequately explained why each argument lacks merit. We have also conducted our

own review of the record to assess the accuracy of appellate counsel’s conclusions and

to uncover any error pursuant to Stafford v. State, 813 S.W.3d 503 (Tex. Crim. App. 1991).

Our own review has failed to reveal any reversible error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                 Brian Quinn
                                                 Chief Justice

Do not publish.




                                             2